Citation Nr: 1008534	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, to include trichiasis, corneal keratopathy, and 
corneal scarring.

2.  Entitlement to an initial rating greater than 30 percent 
prior to August 26, 2009, and an initial rating greater than 
70 percent from August 26, 2009, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on a merged appeal from September 2007 and January 
2008 Regional Office (RO) in St. Louis, Missouri rating 
decisions.  The September 2007 rating decision denied service 
connection for a right eye disability and deferred the claim 
of service connection for PTSD.  The January 2008 rating 
decision granted service connection for PTSD and assigned a 
30 percent evaluation, effective January 25, 2006.  

A subsequent September 2009 rating decision increased the 
Veteran's PTSD evaluation to 70 percent, effective August 26, 
2009.  Regardless of the RO's actions, the issue remains 
before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's current right 
eye disability had its onset during military service, or is 
otherwise attributable to his military service.

2.  Prior to August 26, 2009, the Veteran's PTSD primarily 
resulted in difficulty sleeping, intrusive thoughts, feelings 
of anger, anxiety, exaggerated startle response, depression, 
irritability, reported homicidal and suicidal ideation, and 
some impairment of relationships with others, all resulting 
in moderate social and occupational impairment.

3.  From August 26, 2009, the Veteran's PTSD primarily 
results in impaired impulse control, irritability, periods of 
violence and aggression, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), 
nightmares, flashbacks, trouble sleeping, depression, 
irritability, difficulty socializing, problems controlling 
anger and aggressive behavior, anxiety, reported homicidal 
and suicidal ideation, and hypervigilance, all resulting in 
deficiencies in most areas, but less than total social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his current 
right eye disability was incurred during his military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a disability rating greater than 30 
percent for PTSD prior to August 26, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2009).

3.  The criteria for a disability rating greater than 70 
percent for PTSD from August 26, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting the Veteran's claim of entitlement to 
service connection for a right eye disability.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for an increased 
evaluation for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that a VCAA letter dated in 
April 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The letter 
also explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The claims file does not indicate the Veteran has 
sought treatment for any psychological problems through the 
VA.  Private treatment records identified by the Veteran have 
been associated with the claims file, to the extent possible.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
October 2007 and August 2009.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations discussed the clinical findings and the 
Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran alleges that he was involved in a jeep accident 
shortly before separation from service wherein he cut his 
right eye.  The Veteran asserts that a private doctor at Fort 
Riley put three or four stitches in his right eye and that 
they were removed about one month later.  The Veteran claims 
that since the accident he has experienced ingrown eye lashes 
that rub against his cornea and cause pain.      

The Veteran's service treatment records are silent for 
complaints, treatment, diagnosis of right eye problems, to 
include residuals from the 1973 jeep accident.  Indeed, the 
Veteran's January 1973 separation examination noted normal 
eyes and no eye problems.

Based on the Veteran's reports, he was afforded a VA 
examination in October 2007.  At that time, the Veteran 
repeated his assertions that he was injured in a jeep 
accident requiring an operation to the right eye, during 
which his right eyelid was pulled down and injured causing 
the eye lashes to grow aberrantly.  After service, the 
Veteran claimed he sought treatment for right eye problems, 
specifically for ingrown lashes, at the VA Medical Center 
(VAMC) in Leavenworth, Kansas.  The Veteran asserted that in 
1983 he underwent surgery at the Leavenworth VAMC to remove 
ingrown eyelash hairs.  The Veteran noted that thereafter he 
would personally remove the larger ingrown eye lashes, but 
that he would have to seek periodic treatment to remove 
ingrown eye lashes that he could not personally remove.  On 
examination, the Veteran was found to have right eye 
trichiasis, or abnormally positioned eyelashes that grow back 
toward the eye, touching the cornea or conjunctiva and 
causing irritation.  The Veteran also was found to have 
evidence of right eye trauma, to include superficial punctate 
keratopathy and corneal scarring.

Thus, the Veteran does have a current diagnosis of a right 
eye disability.  The pertinent inquiry, therefore, is whether 
the Veteran's current right eye disability was incurred in or 
aggravated by his active duty military service.  Resolving 
all reasonable doubt in the Veteran's favor, the Board 
concludes it was.

As noted, the Veteran has claimed that in 1973 he was in a 
jeep accident and received three or four stitches in his eye, 
which were removed a few weeks later.  The Veteran reported 
that his eye lashes continued to bother him after the 
stitches were removed.  

The Board has considered the Veteran's statements that he had 
problems with ingrown lashes since his 1973 in-service jeep 
accident.  The Board notes that the Veteran is competent to 
give evidence about what he has physically experienced, for 
example, getting in a jeep accident, getting stitches in his 
right eye, and subsequently experiencing problems with 
ingrown eye lashes.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit explained in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg.  Pursuant to the reasoning in Jandreau, the 
Board finds that right eye trichiasis, or ingrown eye lashes, 
is the type of condition that the Veteran is competent to 
report having had since his 1973 jeep accident.  Therefore, 
in accordance with this case law, as well as the holding in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), 
the Board concludes that the testimony of the Veteran 
concerning the 1973 jeep accident and subsequent continuous 
problems with ingrown eye lashes is both credible and 
probative despite the lack of contemporaneous documentation 
in service.

Furthermore, the October 2007 VA examiner attributed the 
Veteran's current right eye disabilities to his report of the 
1973 jeep accident and subsequent treatment.  Based on the 
October 2007 VA examination report, the diagnoses appear to 
have been based on the Veteran's reported symptoms following 
the 1973 jeep accident, as well as current physical 
examination and diagnostic testing.  Though a medical opinion 
that is based on facts provided by the Veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the Veteran 
that formed the basis for the opinion may be rejected, a 
medical opinion may not be disregarded solely on the 
rationale that the medical opinion was based on a history 
given by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432- 433 
(2006) (the Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history provided by the Veteran and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated).  As discussed in detail above, the Board 
notes that there is no reason in the record to doubt the 
Veteran's credibility as to the events he described in 
service.  Moreover, as noted, the diagnoses appear to have 
been based on not only the Veteran's statements, but on 
physical examination, diagnostic testing, and the treatment 
provider's medical expertise.  Thus, the Board finds these 
diagnoses credible and probative.

Having considered the evidence of record, the Board concludes 
the evidence is at the very least in equipoise as to whether 
the Veteran's current right eye disabilities, which have been 
diagnosed as right eye trauma, trichiasis, superficial 
punctate keratopathy and corneal scarring, was incurred 
during his military service.  As such, the Veteran is 
entitled to the benefit of the doubt and service connection 
may be granted.  38 C.F.R. § 3.102 (2009).

In light of the Veteran's representations as to the 1973 jeep 
accident, treatment thereafter, and subsequent onset of 
symptomatology, his reported continuity of right ingrown eye 
lashes, and the resulting diagnoses of right eye trauma, 
trichiasis, superficial punctate keratopathy and corneal 
scarring, based in part on these representations, the Board 
further concludes that service connection is warranted.  See 
Shedden, supra.

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As the claim on appeal is from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, a January 2008 rating decision granted 
service connection for PTSD and assigned the Veteran an 
initial compensable rating of 30 percent.  A subsequent 
September 2009 rating decision increased the Veteran's rating 
for PTSD to 70 percent, effective August 26, 2009.  The 
Veteran claims the ratings do not accurately depict the 
severity of his condition during these time periods.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

Prior to August 26, 2009

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology prior to August 
26, 2009, does not warrant an evaluation greater than the 
currently assigned 30 percent rating.

The Veteran acknowledges that he has not sought treatment for 
any psychological problems through the VA prior to filing his 
claim.  The Veteran reported treatment from a private 
provider.  The claims file indicates that treatment consisted 
entirely of a psychiatric consultation in November 2006.  The 
Veteran reported a first marriage of 25 years and a second 
marriage of 5 years, but that his second wife had divorced 
him approximately one year previously.  The Veteran admitted 
to recollections of the dead faces of friends, avoidance 
behavior, depression, hyperarousal, and social isolation.  
The evaluator made an Axis I diagnosis of Major depression 
with some psychotic features and assigned a GAF score of 55.  
The evaluator also mentioned that he believed the Veteran did 
have PTSD that should be amenable to treatment, to include 
psychotherapy, pharmacotherapy, and group therapy.

Based on the foregoing, the Veteran was afforded a VA 
examination in October 2007.  At that time, the examiner 
noted review of the claims file and medical records.  The 
examiner noted there was no prior or current outpatient 
treatment or prior hospitalizations for a mental disorder.  
The Veteran again reported a first marriage of 25 years, with 
two children.  The Veteran stated that the marriage was 
positive and warm until later in the marriage when 
occupational difficulties and increasing alcohol use put a 
strain on the marriage.  The Veteran noted that he had 
maintained a good relationship with his children to the 
present.  The Veteran reported a second marriage, of 5 years, 
that had ended because the two became "tired of each 
other."  The Veteran reported having a few friends and 
preferred socializing at his or a friend's home, rather than 
going out.  The Veteran reported an aversion to crowds and a 
reluctance to make new friends, but did note having 
acquaintances through work.  As to hobbies, the Veteran 
stated that he used to fish, but for the past 3 or 4 years 
had not had time to do so.  The Veteran cited to some 
isolated incidents of difficulty controlling his anger, 
resulting in physical aggression.  The Veteran reported 
social isolation and aversion to crowds and felt that he was 
not being considered for employment opportunities because of 
his age.  On examination, the Veteran's appearance was clean, 
with good hygiene and unremarkable speech, a cooperative and 
relaxed attitude, normal affect, anxious and apprehensive 
mood, that he was easily distracted, intact to person, time, 
and place, mildly tangential with vague thought processes, 
with no delusions and unremarkable thought content.  The 
Veteran understood the outcome of his behavior and partially 
understood that he had a problem.  The Veteran reported sleep 
problems, fatigue, and irritability, but no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, or 
panic attacks.  The Veteran was able to correctly interpret 
proverbs and had a history of thoughts of homicide and 
suicide, but denied any current plans or suicidal ideation in 
the past year.  The Veteran's psychological problems 
moderately affected shopping and slightly affected traveling, 
but with no other affects on activities of daily living.  The 
Veteran's remote, recent, and immediate memory were normal.  
The Veteran reported recurrent recollections of stressful 
incidents, avoidance behavior, diminished interest or 
participation in activities, concentration problems, 
hypervigilance, and exaggerated startle response.  The 
examiner found that the symptomatology had a chronic and 
clinically significant impact on social or occupational 
functioning.  Diagnostic testing showed a mild to moderate 
PTSD symptomatology.  The Veteran reported that currently he 
was working in part-time home care for his mother, but with 
past employment in law enforcement and bail bonds.  The 
examiner noted the Veteran's problems related to occupational 
functioning was poor social interaction and diagnosed PTSD, 
with a GAF score of 51.  The examiner concluded that: 

Veteran's psychosocial functioning was marked by 
moderate impairment associated with  limited and 
occasionally conflicted primary relationships, 
social avoidance, hypervigilance, and decreased 
interest in participating in leisure interests, and 
aggressive ideation (with past intermittent 
failures to avoid acting on ideation).

The examiner stated there was not total occupational or 
social impairment due to PTSD symptoms.  The examiner noted 
that the Veteran's judgment in declining PTSD treatment 
suggested at least mild judgment concerns, thought problems 
given the reported aggressive and occasionally homicidal 
ideation, and avoidance of interactions with family members.  
The Veteran also had work problems due to anger management, a 
tendency to social withdrawal, and history of aggressive 
outbursts.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 30 percent disability rating prior to August 
26, 2009.  See 38 C.F.R. § 4.7.     
 
Prior to August 26, 2009, the Veteran's primary PTSD symptoms 
included difficulty sleeping, intrusive thoughts, feelings of 
anger, anxiety, exaggerated startle response, depression, 
irritability, and reported homicidal and suicidal ideation.  
During the October 2007 VA examination, the Veteran exhibited 
good insight, generally good judgment, and was coherent 
overall with some mild tangentiality of thought processes.  
The Veteran also denied delusions, hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
and panic attacks.  The Veteran had good grooming and 
hygiene.  The Veteran reported a good relationship with his 
two children and mother and noted that he had several 
friends, as well as acquaintances from work.   
 
The Board notes assigned GAF scores of 55 and 51 prior to 
August 26, 2009, indicative of a moderate level of 
impairment.  In addition, contemporaneous diagnostic testing 
revealed PTSD symptomatology consistent with a mild to 
moderate impairment.  Moreover, the description of symptoms 
was relatively consistent and more nearly fits the "mild to 
moderate" impairment level, to include manifestations such 
as sleep disturbance, depression, and exaggerated startle 
response.  This is exactly the criteria for a 30 percent 
rating.

The October 2007 VA examiner noted the Veteran did not have 
total occupational impairment.  While the Veteran was 
underemployed, he was working as a part-time in-home health 
care provider for his mother.  In addition, the Board notes 
that the Veteran attributed his difficulty in finding full-
time employment primarily to his age, rather than his PTSD 
symptomatology.  At that time, the Veteran did not report any 
decreased reliability or productivity due to his PTSD 
symptomatology.  The examiner noted occupational difficulties 
with respect to the Veteran's social isolation, but the 
Veteran did not associate such problems with employment in 
his preferred occupation of law enforcement.  Thus, while the 
Veteran's problems may cause some degree of occupational 
impairment, the evidence does not establish that the 
Veteran's employment had been significantly or severely 
affected by his PTSD symptoms.  Moreover, while the Board 
concedes there was some level of industrial impairment due to 
the Veteran's PTSD symptoms, the 30 percent rating assigned 
herein is a recognition of some industrial impairment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
In addition, while there is some evidence of social 
isolation, there is also evidence that prior to August 26, 
2009 the Veteran had a good relationship with his two 
children, his mother, and that he had several friends.  While 
the Veteran had a preference for being alone, it is clear 
from his statements that he did socialize with friends and 
family.   
 
By contrast, prior to August 26, 2009, the Veteran did not 
have the symptoms ordinarily associated with a greater or 
"moderate to severe" social and occupational impairment, 
such as panic attacks more than once a week; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  In addition, the Veteran's thought processes 
and speech were coherent, logical and intact.  He denied any 
panic attacks; delusions; hallucinations; or abnormal, 
impulsive, ritualistic, or obsessional behavior.  Diagnostic 
testing revealed PTSD symptomatology consistent with a mild 
to moderate impairment.  Furthermore, no examiner has found 
that the Veteran's PTSD symptoms precluded him from gainful 
employment prior to August 26, 2009.  Certainly, he did have 
deficiencies in both social and occupational functioning; 
however, some impairment is already contemplated by the 30 
percent rating assigned.

The Board acknowledges that the Veteran reported a history of 
homicidal and suicidal ideation with plans, and that such 
manifestations are among the criteria for a 70 percent 
rating.  The Board also notes that the Veteran's refusal to 
seek treatment for his PTSD reportedly raised concerns by the 
examiner about the Veteran's overall judgment.  However, the 
overall manifestations and level of impairment demonstrated 
by the record otherwise appear entirely consistent with a 30 
percent rating and no more.  Consequently, despite the 
history of homicidal and suicidal ideation, and the finding 
of "mild judgment concerns," the Board finds that the 
preponderance of the evidence is against granting a higher 
disability rating. 

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent prior to August 26, 2009.  As noted above, the 
Veteran's PTSD had some influence on his social and 
occupational relationships, but that the Veteran remained 
employed and had functioning social relationships with his 
children, mother, and friends.  In addition, the Veteran's 
PTSD had not markedly impaired his speech, judgment, or 
abstract thinking.  He did not exhibit impairment in thought 
processes or communication.  The Veteran denied 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, or panic attacks.  Therefore, a higher 
rating prior to August 26, 2009 is not warranted.

From August 26, 2009

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology from August 26, 
2009, does not warrant an evaluation greater than the 
currently assigned 70 percent rating.

The Veteran was afforded a second VA examination in August 
2009.  At that time, the examiner noted review of the claims 
file and medical records.  The examiner noted no treatment or 
hospitalization for a mental disorder.  The Veteran reported 
daily depression, loss of interest, loss of energy, strong 
guilt feelings, suicidal ideation with plan but without 
intent, and sleep problems including nightmares.  The Veteran 
reported a positive and close relationship with his two 
children, three grandchildren, mother, and one close friend, 
but otherwise prefers to be alone and dislikes crowds.  The 
Veteran's reported hobbies were spending time with his 
grandchildren and John Wayne movies.  The Veteran denied 
suicide attempts and a history of violence.  The examiner 
noted that the Veteran was becoming increasingly isolated and 
inactive due to hypervigilance, distrust of others, anger 
outbursts, loss of motivation, and difficulty breathing.  On 
examination, the Veteran was neatly groomed, with slow 
speech, constricted and blunted affect, anxious and depressed 
mood, a short attention span, oriented to time, place, and 
person, and with paranoid ideation, but without delusions.  
The Veteran understood the outcome of behavior, denied 
hallucinations, but demonstrated inappropriate, isolative, 
and impulsive behavior.  The Veteran reported panic attacks 
about once per week, homicidal and suicidal ideation with 
plan but without intent, and an ability to maintain proper 
hygiene.  The Veteran exhibited poor impulse control, slight 
problems with household chores, and moderate problems with 
shopping, exercising, and driving.  The Veteran also noted 
hearing voices.  The Veteran's remote memory was normal, but 
recent memory was moderately impaired and immediate memory 
was mildly impaired.  Diagnostic testing indicated moderate 
severity of PTSD symptoms.  The Veteran was employed part-
time as a home health care worker for his mother for 3 to 4 
years.  The examiner noted the Veteran's problems with 
respect to occupational functioning were inappropriate 
behavior and poor social interaction.  The examiner noted an 
Axis I diagnosis of PTSD with depression, with a GAF score of 
40.  The examiner noted there was not total occupational or 
social impairment due to the Veteran's PTSD symptoms, but 
that there were problems with judgment, thinking, family 
relations, work, and mood.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates no more than a 70 percent disability rating from 
August 26, 2009.  See 38 C.F.R. § 4.7.     
 
From August 26, 2009, the Veteran's PTSD symptoms include 
depression, loss of interest, loss of energy, suicidal and 
homicidal ideation with plans but without intent, sleep 
problems, nightmares, panic attacks once per week, 
hypervigilance, constricted and blunted affect, paranoid 
ideation, poor impulse control, impaired recent and immediate 
memory, and mood disturbances such as extreme anger, anxiety, 
and irritability.   
 
The Veteran's psychiatric symptoms have also resulted in 
social isolation and detachment from others.  The Veteran 
stated that he preferred being alone and avoided crowds.  
However, the Veteran did report a good relationship with his 
two children, his three grandchildren, his mother, and one 
close friend who he sees every day. 
 
The August 2009 VA examiner also assigned a GAF score of 40, 
which is consistent with "serious" impairment in social and 
occupational functioning, with manifestations such as 
feelings of anger, nightmares, sleeplessness, panic attacks, 
anger problems, impaired judgment, and impaired impulse 
control.  Such manifestations are consistent with the 
criteria for a 70 percent rating. 
 
The Veteran, however, has manifested few symptoms associated 
with total social and occupational impairment, such as 
impaired thought processes or communication (other than some 
tangentiality in speech content), persistent delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting self or others, deficient personal hygiene, or 
disorientation.  The Board notes there is some evidence of 
moderate impairment of recent memory and mild impairment of 
immediate memory, including forgetting things that happened 
last week or what he had for breakfast.  However, the memory 
loss is not of the severity contemplated by a 100 percent 
evaluation, for memory loss including forgetting the names of 
close relatives, one's occupation, or one's own name.  More 
importantly, the Veteran does not have total social and 
occupational impairment from August 26, 2009, as specifically 
found by the August 2009 examiner.  The Veteran does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 100 percent.  In this regard, the Veteran 
has been working part-time as a home health care provider for 
his mother for the past several years, and the Veteran has a 
close relationship with his two children, three 
grandchildren, mother, and one friend.   
 
Since the Veteran has some of the criteria for a 70 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 70 percent rating from August 26, 2009.  The GAF score 
of record, a 40 from the August 2009 VA examiner, supports 
the Board's conclusion that a 70 percent rating is 
appropriate and a higher rating is not warranted.   
 
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 70 
percent from August 26, 2009.  As noted above, the Veteran's 
PTSD had some influence on his social and occupational 
relationships, but that the Veteran remained employed and had 
functioning social relationships with his children, 
grandchildren, mother, and a close friend.  Therefore, a 
higher rating from August 26, 2009 is not warranted.

Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular basis 
both before and after August 26, 2009.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate either before or after August 
26, 2009.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD disability with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record shows that the Veteran has 
not been hospitalized for his PTSD.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The Board acknowledges the 
Veteran reported being underemployed, as he was working only 
part-time as a home health care provider for his mother both 
before and after August 2009.  However, the Board notes that 
the Veteran attributed his underemployment primarily to his 
age and not to his PTSD symptomatology.  Moreover, the Board 
notes that the VA examiners noted occupational difficulties 
related to the Veteran's social isolation, but explicitly 
found that the Veteran was employable.  To the extent he has 
problems with social isolation, the 30 and 70 percent ratings 
assigned are indicative of some degree of industrial 
incapacity.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a right eye disability, 
to include trichiasis, corneal keratopathy, and corneal 
scarring, is granted.

Entitlement to an initial rating greater than 30 percent 
prior to August 26, 2009, and greater than 70 percent from 
August 26, 2009, for posttraumatic stress disorder (PTSD) is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


